Case 3:18-cv-00097-GEC Document 27-14 Filed 10/31/19 Page 1 of 3 Pageid#: 214




                IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )    Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.             )
                                    )
____________________________________)

            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                              EXHIBIT 10
Case 3:18-cv-00097-GEC Document 27-14 Filed 10/31/19 Page 2 of 3 Pageid#: 215




   Mike Donaldson Report

   There have been examples of Mike not following the suggested process on how EnviroTech does things.
   He has his own way of thinking and doing things and when he asks for a suggestion and is given a
   suggestion, he comes back with a reason why he thinks he needs to do it his way.

   The best example I have is him doing journal entries for AP invoices. He has the AP invoice, but instead
   of putting the invoice in IPS, he will do a journal entry and then reclass the next month. This is a lot of
   extra steps that do not need to happen. I have talked to him numerous times on this and suggested that
   he talk to John on how the process in IPS works and that John would probably be okay with it. It look
   Kevin Whyrick talking to John when he was in VA to get this process changed. There seemed to be an
   unwillingness on Mike's part to let John know the process and to stress the importance of how the
   system works. Mike's job as the controller, is to make sure things are completed in the most efficient
   manner and make sure the procedures are being followed.

  There have been times when I have seen some wrong postings and pointed them out and he has gotten
  short with his comments back and disagreed with the process. It seems like if he does not like my
  answer then he will go to someone else hoping to hear something different. He has done this several
  times with Gohar Wise and myself.

  He does a lot of time card adjustments that he should not be doing. Instead of letting the employees
  know what the process is and that they are responsible for their time, he will just adjust their time for
  them instead of holding them accountable. Again, his comment is "I can't make them do it". There are
  other people who are in the Paycor system that could help him out with making sure employees are
  clocking in and out, but he never took the time to have those people help him out.

  Payroll was an item that he should have taken over very quickly, but I did not let him have it because I
  felt he was not ready for it. He seemed overwhelmed with the things he had and to add payroll onto
  that, I felt would not have been a good idea. He started in Oct and I finally gave him payroll in March
  because I was going on vacation in April and he had to do it.

  401K is another duty that he should have taken over the administration of, but again, I felt like he could
  not keep up with the items that need to be done.

  I am not sure he has completed the credit card website process either. The system is new and he was
  supposed to set-up all the users and show them how to code their expenses so he can pay the invoice. I
  think he manually posts all the charges on a monthly basis.

   Mike still does not add code parts or accounts in IPS even though we have showed him how to do it and
  that it is his responsibility. There is a lot of basic data set-up in IPS that has to be done and he should be
  doing most of it and currently we are doing that in the Greeley office. He should be more curious on
  how the system works and how to improve what they are doing. Instead he is more focused on how not
  to get in trouble and how not to be held accountable for his actions or processes that don't work
  correctly.

  We see the same issues arise and it seems like he is not putting them together and identifying problems
  based on previous experiences. We then have to explain and it seems like a brand new concept to him
  each time. There is no correlation between the issues that arise. He should be able to identify the issue




                                           Trae / Enviro 000006
Case 3:18-cv-00097-GEC Document 27-14 Filed 10/31/19 Page 3 of 3 Pageid#: 216




   and know there is a fix even if he does not know how to fix it. To me, it seems like he does not see the
   big picture and how all the pieces fit together. He is more concerned on the things that don't matter,
   then the big items he should be doing and reporting.

  In my opinion, he is not performing as the controller of a company. He was hired to make decisions and
  take responsibility and I don't feel he is doing either of these. His time management skills are not what
  they need to be in order to perform all the duties required. This is a demanding position and you have
  to make decisions and enforce the rules.


  /(
  Michelle Mills

  Controller - EnviroTech Services, Inc.




                                           Trae / Enviro 000007
